DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
triage logic configured to: select a first sequence in which one or more of the plurality of triage prompts are presented cause the selected first sequence to be output, and based at least in part on user input relating to at least one of the plurality of prompts of the first sequence, either selects a second sequence and instructs the second sequence to be output or continues to instruct the first sequence to be output.
a message module configured to receive one or more of the responses and to prepare a message in an emergency message format to an emergency response center, the message including at least one of the one or more responses.
and a communication module configured to initiate a communication session between the user and the emergency response after completion of the first or second sequence.

In claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskas U.S. PAP 2017/10188216.
Regarding claim 1 Koskas teaches a method of requesting an emergency service ( a personal emergency saver system or device, in particular for persons carrying mobile communication devices, and a method for using the device or system in order to obtain assistance in emergency situations, see abstract), comprising: 
receiving a request for emergency services  (enables subscribers to actively report about an emergency situation for example by activating a predetermine widget using touch screen display 106 that notify server 20 through a communication(s) network(s) 24 about an emergency situation of a particular subscriber, see par. [0029]); 
176 will be displayed on the subscriber communication device display, The system and method of the present invention may send to the subscriber other question from a predetermined list of questions depending on a situation, see par. [0032]); 
causing to be presented the one or more triage prompts (in case of abnormal situation a message “Need Help” for example 176 will be displayed on the subscriber communication device display, see par. [0032]); 
receiving a selection that includes one or more of the prepopulated responses to the at least the question (the system will prompt to the subscriber with a special prompt message as illustrated in FIG. 5. In case the user presses on the widget “SOS” 162 the system will enter “listening mode” and will route the subscriber to “manual report” view, see figure 5 and par. [0032]); 
formatting the selection in a message to an emergency response center, the formatting structuring data within the message for use by the emergency response center (In case the user says “SOS” the system will enter “emergency mode”, all data the communication device can gather from more sensors will be 26, see par. [0033]; Server 26 analyzes in step 224 the received data and classified and categorized the emergency situation in step 226, see par. [0047]); 
transmitting the formatted message to the emergency response center ( In step 228 details about the emergency situation are routed to the relevant call-center(s) 30 for further treatment of the event, see par. [0047]; );
and establishing a communication session between a requester and the emergency response center (In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]; When server 26 decides in a high probability that there is an emergency situation the server may automatically establish a call-phone with one or more relevant call-center representative, see par. [0051]).
Regarding claim 2 Koskas teaches the method of claim 1, further comprising at least one of retrieving or receiving an indication of a preferred language of the requester, and wherein each of the triage prompts are in multiple languages and wherein the one or more retrieved triage prompts are retrieved based on the preferred language of the requester (the subscriber of mobile communication device 22 may have the option to report about an emergency 
Regarding claim 3 Koskas teaches the method of claim 2, wherein the requester is communicatively coupled to a network and wherein preferred language of the requester is retrieved from requester information stored on at least one of the network or a user device (the subscriber's personal profile (e.g. the subscriber's nationality, gender, age, behavioral profile etc.), see par. [0047]).
Regarding claim 4 Koskas teaches the method of claim 2, wherein the preferred language of the requester is provided by the requester in the received request ( call-center regarding an emergency situation where one side in the communication can send its information in his desired language, see par. [0013]).
Regarding claim 6 Koskas teaches the method of claim 1, further comprising preparing the selection for formatting, including at least one of correlating the one or more selections from a preferred language of the requester to a preferred language of the emergency response center (in accordance with some embodiments of the present invention the notification about an emergency 30 can be translated from the subscriber's recorded message, into the local language, see par. [0034]).
Regarding claim 7 Koskas teaches the method of claim 6, wherein preparing the one or more selections further includes determining a location of the requester, the location of the request to be included in the message (adding the subscriber's details, his current location and additional details that can help categorize the emergency situation and provide a full “picture”, see par. [0034]).
Regarding claim 8 Koskas teaches the method of claim 7, wherein the formatted message includes at least one of the location of the requester or the preferred language of the requester (adding the subscriber's details, his current location and additional details that can help categorize the emergency situation and provide a full “picture”, see par. [0034]).

Regarding claim 10 Koskas teaches the method of claim 1, wherein the communication session includes one or more automated translation services (in accordance with some embodiments of the present invention the notification about an emergency situation to the relevant emergency call-center 30 can 
Regarding claim 11 Koskas teaches the method of claim 1, wherein the communication session includes at least one of textual communication and voice communication (the subscriber can send a voice and/or text message in step 222 about his emergency situation, see par. [0047]).
Regarding claim 12 Koskas teaches a emergency service request system (a personal emergency saver system or device, in particular for persons carrying mobile communication devices, and a method for using the device or system in order to obtain assistance in emergency situations, see abstract), comprising: 
a plurality of triage prompts, each triage prompt including one or more prepopulated responses ( message “Need Help” for example 176 will be displayed on the subscriber communication device display 106 (referring also to FIG. 2). The system and method of the present invention may send to the subscriber other question from a predetermined list of questions depending on a situation, see par. [0032]; ); 
triage logic configured to: 
234 or in step 236 to return back to mode 1 , see par. [0047]); 
a message module configured to receive one or more of the responses and to prepare a message in an emergency message format to an emergency response center, the message including at least one of the one or more responses (In step 248 if a situation is classified as an emergency the system and method of the present invention goes to mode 3 in step 206. In step 250 the server receives continuous information from the sensors of the subscriber's communication device. In step 252 voice and pictures (and other sensors) are 26 recorded and stored in the server's database for further processing and analysis. In step 254 details about the emergency situation are updated and sent to the server 26. In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]); 
and a communication module configured to initiate a communication session between the user and the emergency response after completion of the first or second sequence (In step 256, the server 26 automatically communicates with the relevant call-center(s) and report with details desired suitable language, see par. [0047]).
Regarding claim 13 Koskas teaches the emergency service request system of claim 12, wherein the communication session is at least one of a textual communication session or a voice communication session (the subscriber can send a voice and/or text message in step 222 about his emergency situation, see par. [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas U.S. PAP 20170188216 A1, in view of Tzubary WO 2019/155370 A1.

Regarding claim 5 Koskas does not teach the method of claim 1, further comprising at least one of retrieving or receiving an indication of a preferred language of the requester, and wherein the one or more retrieved triage prompts are retrieved and translated into the preferred language of the requester by an automated translation service.
IN a similar field of endeavor Tzubary teaches a platform, accessible from a mobile device of a tourist to a foreign country, to access entities providing the services needed in the foreign country. The platform includes a database storing IVR templates associated with the entities, the templates having buttons with associated actions, the actions utilizing capabilities of the mobile device in service of the tourist's communication with the entity; a button word translation database storing translations of descriptive words for the buttons from one human language to another; and a browser-based visual IVR coordinator to receive a selection of the entity from the tourist and to 
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of improving emergency services, especially when a tourist is roaming and doesn’t know the emergency phone numbers, see par. [0055].
Regarding claim 9 Koskas does not teach the method of claim 1, wherein the communication session is a rich communication service (RCS).
The applicant specification states that a chat/rich communication session (RCS) 144 can be established by the communication module 140 to allow the user, PSAP and/or others to communicate textually with each other. In the chat session, the user and PSAP can type/text messages to each other. As a rich communication session 144, the user and/or PSAP can include pictures, emoji and/or other pictographics in the communications. Additionally, the chat/RCS 
In the same field of endeavor Tzubary teaches in accordance with a preferred embodiment of the present invention, the communication is via at least one of: a navigation app, a chat app and a video app, see par. [0020]. t will be further appreciated that template 200 may have complete integration with existing social communication apps, such as cellular voice call, WhatsApp, Viber, WeChat, Line, Skype, Zalo etc, see par. [0062]. a helpdesk may be associated with chat application 132. Other applications, such as navigation app 127 and camera 128 may also have associated applications at entity 160. Entity communicator 158 may provide data of all kinds (such as video from camera 128, voice and/or text from chat application 132 and location and navigation data from navigation app 127) between smartphone 108 and entity 160 using an appropriate API, see par. [0067].
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of providing an integrated system to the user which uses existing social communication apps, see par. [0062].
Regarding claim 14 Koskas does not teach the emergency service request system of claim 12, wherein the communication session is a rich communication session.
In the same field of endeavor Tzubary teaches in accordance with a preferred embodiment of the present invention, the communication is via at least one of: a navigation app, a chat app and a video app, see par. [0020]. t will be further appreciated that template 200 may have complete integration with existing social communication apps, such as cellular voice call, WhatsApp, Viber, WeChat, Line, Skype, Zalo etc, see par. [0062]. a helpdesk may be associated with chat application 132. Other applications, such as navigation app 127 and camera 128 may also have associated applications at entity 160. Entity communicator 158 may provide data of all kinds (such as video from camera 128, voice and/or text from chat application 132 and location and navigation data from navigation app 127) between smartphone 108 and entity 160 using an appropriate API, see par. [0067].
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of providing an integrated system to the user which uses existing social communication apps, see par. [0062].

Regarding claim 15 Koska does not teach the emergency service request system of claim 12, wherein the communication session includes an automated translation service that at least one of translates an input by the requester into a preferred language of the emergency response center or translates an input by the emergency response center to a preferred language of the requester.
IN a similar field of endeavor Tzubary teaches while Broadway Pizza may be located only in New York City and may have created its visual IVR 110 with its buttons in English, a Chinese tourist having set Chinese as his language may still be able to browse Broadway Pizza’s visual IVR 110, but in Chinese, using the translation information in translation database 106 gleaned from the pizza shops in China, see par. [0046]
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].
Regarding claim 16 Koskas does not teach the emergency service request system of claim 12, wherein each of the plurality of prompts is prepared in two or more languages.
IN the same field of endeavor Tzubary teaches a database of button words in a large selection of languages, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].

Regarding claim 17 Koskas does not teach the emergency service request system of claim 12, further including an indication of a preferred language of a requester. 
IN a similar field of endeavor Tzubary teaches while Broadway Pizza may be located only in New York City and may have created its visual IVR 110 with its buttons in English, a Chinese tourist having set Chinese as his language may still be able to browse Broadway Pizza’s visual IVR 110, but in Chinese, 
It would have been obvious to one of ordinary skill in the art to combine the Koskas invention with the teachings of Tzubary for the benefit of improving tourists’ abilities to function in a foreign country and/or with foreign businesses, government or public entities, see par. [0055].
Regarding claim 18 Tzubary teaches the emergency service request system of claim 17, wherein the one or more of the plurality of prompts are provided in one of the two or more languages based on the preferred language of a requester ( most visual IVRs may have a ‘Call Us’ or ‘Contact Us’ button and therefore, it may be relatively simple to receive a translation of the standard term in each country, see par. [0044]).
Regarding claim 19 Tzubary teaches the emergency service request system of claim 17, wherein the preferred language of the requester is based on an input provided by the requester ( a preferred language as predefined by the tourist, see par. [0050]).
Regarding claim 20 Koskas teaches the emergency service request system of claim 17, wherein the preferred language of the requester is retrieved .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Hamill teaches a speech recognition interface for personal emergency response systems for seniors who are aging in place, see abstract.
MacGabann ‘230 teaches  a system for coordinating emergency rescue operations which includes a translator for incoming and outgoing messages, see par. [0043].
Avitan ‘721 teaches a personal emergency response system which includes multilingual voice recognition see abstract and table 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656